Merrioic, C. J.
The defendant was found guilty by the verdict of the jury, of an offence punishable with fine only.
He moved in arrest of judgment, and his motion was sustained.
This appeal has been taken by the State.
The defendant now moves to dismiss the appeal for want of jurisdiction.
The Constitution confers appellate jurisdiction on this court in criminal cases, on questions of law only, in cases where the offence charged is punishable with death or imprisonment at hard labor, or when a fine exceeding three hundred dollars has been actually imposed.
*215As the offence is only punishable by a fine, and no fine has been actually imposed in this base, the Constitution confers no power upon this court to revise the judgment of the lower court, and the appeal must be dismissed.
It is, therefore, ordered, adjudged and decreed by the court, that the appeal in this case be dismissed.